Citation Nr: 0909550	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  04-03 965	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Los Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel



INTRODUCTION

The Veteran had more than 22 years of active service at the 
time of his retirement from the Air Force in August 1975.  He 
died in January 2002.  The appellant is his surviving spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
VARO in Los Angeles, California, that denied entitlement to 
the benefit sought.  The case was previously before the Board 
in September 2005 at which time it was remanded for further 
development.  The case is once again remanded for further 
action as indicated below.  


REMAND

The appellant's representative wrote to the AMC in January 
2009 indicating that he wished to have the case returned to 
the RO so the file could be reviewed for possible additional 
argument.  The appellant was contacted in March 2009 and 
stated that she wanted the case returned to the RO for this 
review.

Accordingly, the case is once again remanded for the 
following:

The appellant's accredited representative 
should be accorded the opportunity to 
review the claims file and make any 
additional argument he or she wishes.  
Based on any argument made, any 
appropriate action should be undertaken 
before the case is returned to the Board 
for its review.  Once this has been 
accomplished, the case should be returned 
as soon as possible to the Board for 
review. 

Then, the case should be returned to the Board, if otherwise 
in order.  The purpose of this REMAND is to comply with due 
process and to further develop the claim.  The Board regrets 
that additional remand is required at this time, but believes 
further action is required before the claim may proceed.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



